DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10715788 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent claim substantially the same scope of the invention differences in wordings. Claim 2 recites “a first dome; and a second dome rigidly attached to the first dome by an attachment member…”, which coincides with “a first dome; and a second dome, said first and second domes being rigidly attached to each other by an attachment member that secures the first dome to the second dome” as recited in claim 1 of the patent.  Claim 2 further recites “wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of the respective dome through which external light is configured to pass, and wherein the first and second domes are configured to be placed over a first camera and a second camera, respectively, of a stereoscopic camera pair.”, which coincides with “wherein each of .
	Claims 9 and 17 are covered by claims 8 and 14 of the patent and they are an obvious variant thereof.
	Claims 3-8 are covered by the patent claims 2-7.
	Claims 10, 13-15 are covered by the patent claims 9-13.
	Claims 9-12 and 18-21 are covered by the patent claims 15-17.
Application 16/899,237
Patent US 10715788 B2
2. (Previously Presented) A camera calibration tool, comprising: 
a first dome; and 
a second dome rigidly attached to the first dome by an attachment member; 



wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of 

3. (Previously Presented) The camera calibration tool of claim 2, wherein the pattern of openings matches a factory calibration pattern for the first and second cameras.

4. (Previously Presented) The camera calibration tool of claim 2, further comprising a plurality of light emitting elements coupled to the pattern of openings and configured to provide the external light.

5. (Previously Presented) The camera calibration tool of claim 4, wherein the plurality of light emitting elements comprises optical fibers to which a light source is 
6. (Previously Presented) The camera calibration tool of claim 4, wherein the light source is configured to supply a first color of light to the optical fibers coupled to the pattern of openings for the first dome and a second color of light to the optical fibers coupled to the pattern of openings for the second dome.

7. (Previously Presented) The camera calibration tool of claim 2, wherein the opaque material is a plastic, and wherein a width of the attachment member is greater than a distance between the first and second domes.
8. (Previously Presented) The camera calibration tool of claim 7, wherein an opening at a base of each of the first and second domes is configured to allow the 




a first dome; and 
a second dome, said first and second domes being rigidly attached to each other by an attachment member that secures the first dome to the second dome; 

wherein each of said first and second domes includes a plurality of light emitting elements forming a pattern on the inside surface of said 

2. The camera calibration tool of claim 1, wherein said grid pattern matches a larger test pattern used for individually calibrating first and second cameras prior to said camera pair calibration tool (200) being placed over said first and second cameras. 
3. The camera calibration tool of claim 1, wherein where said light emitting elements are fibers to which a light source supplies light, each fiber passing through a hole in one of said first and second domes. 

4. The calibration tool of claim 1, wherein said light source supplies a first color of light to the light emitting elements of the first dome and supplies a second color of light to 
5. The camera calibration tool of claim 1, wherein said calibration tool is a plastic calibration tool; and wherein the attachment member is wider than the distance between the left and right domes and where the spacing between the left and right domes is less than the width of the attachment member. 



6. The camera calibration tool of claim 5, wherein the openings at the base of each of said first and second domes are of a size which allows said calibration tool to be placed over the lenses of said first and second cameras and be held in place by friction. 
7. The camera calibration tool of claim 1, wherein said tool is a printed plastic tool and where said plastic blocks the transmission of light except though the holes into which fiber 


capturing a first image using a first camera of the stereoscopic camera pair, wherein a calibration tool is placed over lenses of the first camera and a second camera of the stereoscopic camera pair, 
wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass; displaying the first image overlaid with an alignment target on a display device; and adjusting a position of at 
10. (Previously Presented) The method of claim 9, further comprising: coupling a light emitting element to the pattern of openings of the calibration tool; and causing the light emitting element to provide the external light.

13. (Previously Presented) The method of claim 9, further comprising: capturing a second image using the second camera of the stereoscopic camera pair; displaying the second image overlaid with the alignment target on the display device.

14. (Previously Presented) The method of claim 13, further comprising adjusting a position of at least a portion of the second 

15. (Previously Presented) The method of claim 13, wherein displaying the second image overlaid with the alignment target on the display device comprises superimposing the second image over the first image.

16. (Previously Presented) The method of claim 11, wherein the portion of the first camera comprises a first lens and a first sensor assembly, and wherein a processor of the first camera is coupled to a first camera sensor in the first sensor assembly by a cable.

Claims 9-12 are covered by patent claims 14-18


capturing a first image using a first camera of the stereoscopic camera calibration pair while a calibration bra is placed over the lenses of the stereoscopic camera pair; 
displaying the first image on a display device along with an alignment target; 
adjusting the position of at least a portion of the first camera, to align one or more captured calibration marks captured by the first camera, with the alignment target; and wherein the captured calibration marks are 
wherein domes of the calibration bra are made of a material which blocks external light from passing through the domes while the holes allow light to be supplied to serve as calibration marks. 
9. The method of claim 8, wherein the captured calibration marks are points of light corresponding to holes in a first dome of the calibration bra; and wherein the method further comprises: capturing a second image using a second camera of the stereoscopic camera calibration pair while the calibration bra is placed over the lenses of the stereoscopic camera pair; displaying the second image on the display device along with the alignment target. 

10. The method of claim 9, further comprising: adjusting the position of at least a portion of the second camera to align one 

11. The method of claim 10, wherein displaying the second image on the display device along with the alignment target includes: superimposing the second image over an image captured by the first camera. 
12. The method of claim 8, wherein the portion of the first camera is a lens and sensor assembly; and wherein a processor of the first camera is coupled to a first camera sensor included in the lens and sensor assembly by a cable. 
13. The method of claim 8, wherein the portion of the first camera is the entire first camera.













a first dome; 
a second dome rigidly attached to the first dome by an attachment member, wherein each of the first and second domes comprises an opaque material with a pattern of openings from an exterior to an interior of the respective dome, 
wherein the first and second domes are configured to be placed over a first camera and a second camera, respectively, of a stereoscopic camera pair; and a plurality of optical fibers coupled to the pattern of openings in the first and second domes.

18. (Previously Presented) The system of claim 17, further comprising a light source for supplying light to the plurality of optical fibers.



20. (Previously Presented) The system of claim 18, further comprising a display device configured to display a first image captured by the first camera superimposed on an alignment mark.

21. (Previously Presented) The system of claim 20, wherein the display device is further configured to display a second image captured by the second camera superimposed on the alignment mark and the first image.	


a first dome; 
a second dome, said first and second domes being rigidly attached to each other by a attachment member that secures the first dome to the second dome; a plurality of optical fibers extending into holes in said first and second domes; and 
wherein the first and second domes are made of a material which blocks external light from passing through to camera sensors of first and second cameras over which the first and second domes are placed, respectively.   


15. The system of claim 14, wherein the attachment member is wider than the distance between the left and right domes and where the spacing between the left and right domes is less than the width of the attachment member; wherein the first and second domes 

16. The system of claim 15, wherein said light source supplies different color light to the optical fibers extending into the first dome than to the optical fibers extending into the second dome. 

17. The system of claim 15, further comprising: a display device for displaying a first image captured by a first camera of a stereoscopic camera pair to be calibrated superimposed on an alignment mark. 

18. The system of claim 17, wherein the display device if further configured to display a second image captured by a second camera of the stereoscopic camera pair, to be .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1).
1. (Cancelled)  
Regarding claim 2, AOKI teaches a camera calibration tool (figs. 15A, 15B, and 17), comprising: 
a calibration plate (101 of figs. 15A and 17) disposed in front of stereo cameras (10 of figs. 2 and 14); wherein the calibration plate comprises an opaque material with a pattern of openings from an exterior to an interior of the respective chart through which external light is configured to pass (104, 106, 107, and 108 of fig. 17, the holes 106-108 for the light passes through), and wherein the calibration plate is configured to be placed in front of a first camera 
It is noted that Oyama does not teach the chart is a dome shape and a first dome and second dome rigidly attached to the first dome is placed over the stereo cameras.
 Katayama teaches the transparent camera calibration tool is a dome shape (fig. 2-B) for the camera and two domes are used in the camera system (TRANSPARENT CALIBRATION TOOL 4 and 5 of fig. 15). Katayama suggests the transparent calibration tool in figure 15 using two domes (fig. 2-B, 4 and 5) that are placed over two cameras (4 and 5 of fig. 15, [0014-0015]).
Taking the teachings of AOKI and Katayama together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the domes of Katayama into the calibration device of AOKI to form the two domes of the calibration tool that allows capturing image to be performed by accurately calibrating the camera parameters in accordance with the changes in the position and orientation of the camera and the focal length thereof. 
Regarding claims 3, AOKI further teaches the camera calibration tool of claim 2, wherein the pattern of openings matches a factory calibration pattern for the first and second cameras (106-108 of fig. 17). 
 	Regarding claim 4, AOKI further teaches the camera calibration tool of claim 2, further comprising a plurality of light emitting elements coupled to the pattern of openings and configured to provide the external light (103 of fig. 17).  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1) as applied to claim 2, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 5, AOKI further teaches camera calibration tool of claim 4 and the light source (101 of fig. 17). AOKI does not teach wherein where said light emitting elements are fibers to which a light source supplies light, each fiber passing through a hole in one of said first and second domes as claimed.
GRUNDHOFER teaches wherein where said light emitting elements are fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of AOKI, Katayama, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of AOKI and Katayama improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).
Regarding claim 6, AOKI further teaches calibration tool of claim 5, wherein said light source supplies a first color of light to the light emitting elements of the first dome (103 of fig. 17, encompasses a color light, see Katayama [0011] and fig. 3) and supplies a second color of light to the light emitting elements of the second dome, said second color of light being different 
Regarding claim 7, AOKI further teaches the camera calibration tool of claim 2, wherein the opaque material is a plastic (104 of fig. 17, a material of member 104 is optional as a plastic), and wherein a width of the attachment member is greater than a distance between the first and second domes (the combined calibration tool of AOKI and Katayama would obviously be designed with a width of the attachment that fit to the stereo cameras).  
Regarding claim 8, AOKI further teaches the camera calibration tool of claim 7, wherein an opening at a base of each of the first and second domes is configured to allow the camera calibration tool to be placed over lenses of the first and second cameras (the combined calibration tool of AOKI and Katayama would be designed to place fit over the lenses of the cameras, see 4 and 5 of fig. 15)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20050280709 A1) in view of AOKI (US 20160353083 A1).
Regarding claim 9, Katayama teaches a method of calibrating a stereoscopic camera pair (fig. 10, camera 0 and camera 1) comprising: 
capturing a first image using a first camera of the stereoscopic camera pair (OBSEVED IMAGE of fig. 10), 
wherein a calibration tool is placed over lenses of the first camera and a second camera of the stereoscopic camera pair (TRANSPARRENT CALIBRATION TOOL of fig. 1), 

adjusting a position of at least a portion of the first camera such that one or more calibration marks in the first image are aligned with the alignment target ([0011] for marks. Estimate extrinsic parameter by means of calibration + counter balancing of the position and orientation of camera 0 and 1 of fig. 10 for adjusting the position of the camera 0 or 1).
It is noted that Katayama does not teach wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass; wherein the calibration marks in the first image comprise points of light corresponding to openings in the calibration tool over the first camera as claimed.
AOKI teaches wherein the calibration tool comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass (101 of fig. 17); wherein the calibration marks in the first image comprise points of light corresponding to openings in the calibration tool over the first camera (106-108 of fig. 17).
Taking the teachings of Katayama and AOKI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the calibration tool of AOKI into the transparent calibration tool of Katayama to reduce measurement error of the calibration. 
Regarding claim 10, Katayama modified by AOKI teaches the method of claim 9, AOKI further teaches coupling a light emitting element to the pattern of openings of the calibration tool .  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 20050280709 A1) in view of AOKI (US 20160353083 A1) to claim 9, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 11, AOKI further teaches camera calibration tool of claim 9 and the light source (101 of fig. 17). AOKI does not teach wherein where said light emitting elements are fibers to which a light source supplies light, each fiber passing through a hole in one of said first and second domes as claimed.
GRUNDHOFER teaches wherein where said light emitting elements are fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of Katayama, AOKI, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of Katayama and AOKI improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).

Regarding claim 13, Katayama further teaches the method of claim 9, further comprising: capturing a second image using the second camera of the stereoscopic camera pair (Camera 0 of fig. 10); displaying the second image overlaid with the alignment target on the display device (fig. 16-C).
  	Regarding claim 14, Katayama further teaches the method of claim 13, further comprising adjusting a position of at least a portion of the second camera such that one or more calibration marks in the second image are aligned with the alignment target (Estimate extrinsic parameter by means of calibration + counter balancing of the position and orientation of camera 0 and 1 of fig. 10 for adjusting the position of the camera 0 or 1, [0011 and 0059]), wherein the calibration marks in the second image comprise points of light corresponding to openings in the calibration tool over the second camera (e.g. 106 of fig. 17 of AOKI is open).  
Regarding claim 15, Katayama further teaches the method of claim 13, wherein displaying the second image overlaid with the alignment target on the display device comprises superimposing the second image over the first image (figs. 14-C and 16-C).  
Regarding claim 16, Katayama further teaches the method of claim 11, wherein the portion of the first camera comprises a first lens and a first sensor assembly (Camera 0 and 1 of .  

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 20160353083 A1) in view of Katayama (US 20050280709 A1) as applied to claim 2, and further in view of GRUNDHOFER (US 2016/0182903). 
Regarding claim 17, AOKI teaches a camera calibration tool (figs. 15A, 15B, and 17), comprising: 
a calibration plate (101 of figs. 15A and 17) disposed in front of stereo cameras (10 of figs. 2 and 14); wherein the calibration plate comprises an opaque material with a pattern of openings from an exterior to an interior of the respective chart through which external light is configured to pass (104, 106, 107, and 108 of fig. 17, the holes 106-108 for the light passes through), and wherein the calibration plate is configured to be placed in front of a first camera and a second camera, respectively, of a stereoscopic camera pair (the plate 101 is disposed in front of the cameras 10, fig. 14).
It is noted that AOKI does not teach the chart is a dome shape and a first dome and second dome rigidly attached to the first dome is placed over the stereo cameras.
 Katayama teaches the transparent camera calibration tool is a dome shape (fig. 2-B) for the camera and two domes are used in the camera system (TRANSPARENT CALIBRATION TOOL of fig. 15). Katayama suggests the transparent calibration tool with the dome shape (fig. 2-B) that would obviously be formed a first dome and a second dome rigidly attached to the first dome and placed over two cameras (4 and 5 of fig. 15, [0014-0015]).

It is noted that AOKI teaches the camera calibration tool having the light source (101 of fig. 17) and Katayama teaching the domes of the camera calibration tool (fig. 2-B). 
However, AOKI and Katayama do not teach a plurality of optical fibers coupled to the pattern of openings in the first and second domes as claimed.
GRUNDHOFER teaches the light emitting elements are optical fibers to which a light source supplies light ([0030] light source are fibers to the camera, 120, 125, and 105 of fig. 1), each fiber (125 of fig. 1, see also fig. 3A) passing through a hole (125 of fig. 3A as a hole or point) in one of said first and second domes (300 of fig. 3A. GRUNDHOFER suggests that the camera calibration can be used for cameras, fig. 9).
Taking the teachings of AOKI, Katayama, and GRUNDHOFER together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of GRUNDHOFER (120, 125 of fig. 1) into the combined system of AOKI and Katayama improve the contrast between the light sources emitting light and the rest of the captured image so that the camera is used along with another calibrated camera to derive accurate position of objects in 3D space that are within the fields of view of the cameras ([0032] of GRUNDHOFER).

Regarding claim 19, AOKI further teaches calibration tool of claim 4, wherein said light source supplies a first color of light to the light emitting elements of the first dome (103 of fig. 17, encompasses a color light, see Katayama [0011] and fig. 3) and supplies a second color of light to the light emitting elements of the second dome, said second color of light being different from said first color of light (103 of fig. 17, a color light for color camera, see also Katayama [0011] and fig. 3).
Regarding claim 20, AOKI modified by Katayama teaches the system of claim 18, Katayama further teaches a display device configured to display a first image captured by the first camera superimposed on an alignment mark (fig. 16-C, [0087] a overlaid image is displayed, [0013]).  
Regarding claim 21, AOKI modified by Katayama teaches the system of claim 20, Katayama further teaches wherein the display device is further configured to display a second image captured by the second camera superimposed on the alignment mark and the first image ([0087]).   

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.

The examiner would like to point out that Aoki teaches the calibration plate (101 of figs. 15A and 17) having an opaque material (104 of fig. 15B) and holes for the light going through (105 of figure 15B), and the calibration plate is placed in front of the stereo cameras (10 of figures 1 and 14) to calibrate the stereoscopic camera pair (10 of figs. 1 and 2). 
Katayama teaches the dome shape of the calibration device (figure 2-B) is placed in front of the camera for calibration (fig. 15).  Takayama suggests that the dome shape (fig. 2-B) of calibration devices (fig. 15) can be placed in front of the cameras for calibration (Figs. 4, 10, and 15) and the calibrations of the cameras are performed by the image analysis (fig. 10, [0011]). 
Since Aoki and Takayama teaches the calibration device that can be placed in front of the camera system for calibration, one of ordinary skill in the art would obviously use the calibration plate with the opaque material of Aoki to make the calibration plate into the two domes as suggested by Takayama and the two domes can be rigidly attached together for the stereoscopic camera pair.         

The applicant further argues that neither Katayama nor Aoki teaches or suggests a calibration tool “place over lens of the first and second of stereoscopic pair” comprising “an an opaque material”, “an adjustment target”, and “adjusting a position of at least a portion of the first camera” to align “one or more calibration marks in the first image … with the alignment”. 
The examiner disagrees with the applicant. It is submitted that Katayama teaches the calibration tool (figs, 1 and 4) is placed in front of a stereoscopic camera pair (camera 0 and 
Aoki teaches the calibration tool (101 of figs. 15A and 17) comprises an opaque material with a pattern of openings from an exterior to an interior of the calibration tool through which external light is configured to pass (101, 104, and 105 of fig. 15B) and the calibration marks in the first image comprise points of light corresponding to openings in the calibration tool over the first camera (fig. 19A as the captured image with the marks as points of light, [0132]). 
Since Katayama teaches overlaying the observed image with the plurality of indicator points as marks ([0011] and the image analysis of fig. 10) to calibrate the camera and Aoki teaches the captured image having points of light as marks (fig. 19A) to calibrate the camera, one .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425